Citation Nr: 0933403	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  04-24 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for low back disability. 


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1956 to 
September 1957.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which, 
in pertinent part found that new and material evidence had 
not been submitted to reopen a claim for entitlement to 
service connection for a low back disability.  Jurisdiction 
in this case was transferred to the Huntington, West 
Virginia, RO.  

The Veteran provided testimony at a hearing held at the RO in 
May 2006 before a Veteran's Law Judge.  A transcript of that 
hearing is of record.  

In October 2006, the Board determined that new and material 
evidence had been submitted and the claim for entitlement to 
service connection for low back disability was reopened.  The 
Board remanded the case for further development.  

VA notified the Veteran in a February 2008 letter that the 
Veterans Law Judge who conducted the October 2006 hearing was 
no longer employed by the Board.  As a result, the Veteran 
requested a new hearing.  

In June 2008, the Veteran provided testimony before the 
undersigned at the RO.  A transcript of that hearing is of 
record.  

In August 2008, the Board remanded this claim for 
development.

In a statement received in July 2009, the Veteran asked that 
his appeal be advanced on the Board's docket.  He cited the 
delay in considering his appeal that resulted from the 
retirement of the VLJ who conducted his initial hearing.  
Such delay is not a reason specified in 38 C.F.R. § 20.900(c) 
(2008) for advancing an appeal on the Board's docket.  
Moreover, the issuance of this decision means advancement on 
the Board's docket would not result in an earlier decision.


FINDING OF FACT

The Veteran's current low back disability is not 
etiologically related to service.  


CONCLUSION OF LAW

A low back disability was not incurred as a result of active 
duty service and arthritis cannot be presumed to have been 
incurred in such service.  38 U.S.C.A. §§ 1110, 1112 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in June 2003, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  He was also told to submit 
relevant evidence in his possession.

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120. 
 While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was cured 
by the issuance of VCAA notice followed by readjudication of 
the claims in August 2007 and November 2008 supplemental 
statements of the case (SSOC).  Mayfield v. Nicholson, 499 F. 
3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in May 2007 
for his service connection claim.  

Records were specifically requested from the VA Medical 
Centers (VAMC) at Wilkes-Barre and Allentown, Pennsylvania, 
and Bay Pines, Port Charlotte, West Palm Beach, and Fort 
Myers, Florida.  The record includes the treatment notes 
obtained from these requests.  

While VA did not receive a response from the Allentown VAMC, 
the Veteran explained during the May 2006 hearing that he was 
told that his records of treatment at the Allentown VAMC had 
been destroyed.  Therefore, any further request for records 
would likely be futile.  See 38 C.F.R. § 1.359 (c)(2).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred a low back disability 
when he was hit by a delivery truck backing into a loading 
dock during service.  

The record reflects that the Veteran has a current low back 
disability.  A July 2003 X-ray showed minimal osteoarthritis 
at L3 and L4.  In February 2004, a Magnetic Resonance Imaging 
(MRI) of the Veteran's lumbar spine, obtained by a private 
doctor, showed borderline low-lying conus medullaris 
terminating at L2-3, mild right foraminal narrowing at L4-5 
due to underlying disc bulge and minor facet arthrosis, and 
borderline central canal narrowing at L3-4 due to disc bulge 
and hypertrophy and buckling of ligamentum flavum.    

A March 2005 MRI report showed the Veteran had borderline to 
mild canal stenosis at L3-4, with mild encroachment on the 
exiting L4 nerve root, mild left paracentral disc bulge at 
L4-5 without nerve compromise, and facet degenerative 
arthrosis throughout the lumbar spine, most pronounced at the 
L3-4 and L4-5.  

A May 2006 MRI report showed borderline canal stenosis at L3-
4 with only slight encroachment on the L4 nerve roots and 
stated that the findings were unchanged from the prior study.  
A May 2007 VA examiner diagnosed the Veteran with 
degenerative disc disease, right lumbar radiculopathy, and 
chronic low back pain.  Therefore, the first element of 
service connection-a current disability-has been 
established.

During the May 2006 hearing before the Board, the Veteran 
testified that he was taken to the health clinic at the 
Memphis, Tennessee, Navy Air Base where he was stationed 
after being hit by the delivery truck.  Service treatment 
records show the Veteran was treated three times over the 
span of one week for low back pain in July 1957.  The 
treatment notes indicate, and the Veteran testified, that he 
was treated with pain medication and electronic heating pads.  
Therefore, the second element of service connection-an in-
service injury-is satisfied.  

The Veteran has offered competent testimony that his back 
symptoms continued after his in-service injury.  He has 
testified that he was experiencing back pain at the time of 
his separation from service, and that he sought VA treatment 
within one year of his separation from service and that he 
continued to experience symptoms and seek treatment.  A VA 
treatment record dated in November 1999 shows that the 
Veteran reported a 40 year history of back pain.  His report 
of a continuity of symptoms could serve to provide the nexus 
between an in-service injury and current disability.  Barr v. 
Nicholson.

The contemporaneous record; however, shows that when the 
Veteran submitted his initial claim for benefits in May 1999, 
he reported no post-service treatment for a back disability 
(although VA treatment records indicate that he was initially 
seen in 1997).  In a December 1998 VAMC treatment note it was 
recorded that the Veteran had low back pain status post a 
motor vehicle accident in 1980.

In a March 2004 private treatment note, the Veteran was noted 
to have reported that his back problems had mostly resolved 
until an accident at work in 2001.  The Veteran explained 
that he developed pain in his back while lifting objects and 
had reported back pain with occasional radiation into the 
right upper leg region.  

There is no medical opinion linking the current back 
disability to the Veteran's active service, and the initial 
post-service treatment records in the late 1990's showed no 
current back disability.  

In an April 1997 VAMC radiology report, the staff radiologist 
stated that X-rays of the lumbar spine showed no 
abnormalities.  There were no fractures or subluxations, the 
vertebral bodies were normal in height, the disk spaces were 
well maintained, the posterior elements were intact, and the 
pedicles and bone density were normal.  A July 2001 MRI of 
the lumbar spine showed no evidence of herniated disc, 
central canal or neural foraminal stenosis, or any other 
significant abnormalities.  

Furthermore, while there is not a positive medical opinion 
linking the Veteran's in-service injury to his current back 
condition, a negative opinion was submitted in a May 2007 VA 
examination report.  After reviewing the Veteran's case file, 
including service treatment records, the objective medical 
reports, and the Veteran's history and subjective reports of 
back disability, and after conducting a thorough physical 
examination, the examiner diagnosed the Veteran with 
degenerative disc disease of the lumbar spine, right lumbar 
radiculopathy, and chronic low back pain.  

The examiner concluded that the Veteran's current back 
disabilities were not related to service.  The examiner 
explained that the since July 2001 MRI showed no significant 
abnormalities and the subsequent MRI in February 2004 showed 
disc bulging, it was the examiner's opinion that the 
Veteran's current back condition likely developed during that 
interval.  Therefore, the examiner concluded, it was less 
likely than not that the Veteran's low back disability was 
caused by, the result of, or related to the back pain 
identified during active duty service.  

The Veteran's recent testimony and report in November 1999, 
after filing his claim, that there was a continuity of 
symptomatology, are less credible than the contemporaneous 
record indicating that the disability began long after 
service and the opinion of the VA examiner who considered the 
entire history, including the Veteran's reports.  See 
Buchanan, at 1336-7 (holding Board may find lay evidence 
lacks credibility where it is contradicted by the 
contemporaneous record).

Because there is no evidence of arthritis in service or 
within a year of the end of the period of active duty 
service, service connection cannot be presumed.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.307, 3.309.

Therefore, the preponderance of the evidence is against a 
finding that the Veteran's back disabilities are connected to 
his active duty service and the appeal is denied.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for low back disability is 
denied.    



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


